NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Authorization for this examiner’s amendment was given in an interview with Ibrahim Hallaj on 02/18/2021.
The application has been amended as follows: 


Cancelled Claims 15-20




Terminal Disclaimer




The terminal disclaimer filed on January 4, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,707,413 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter

Claim(s) 1-14 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Conventional ultrasonic transducers have been employed in ultrasound therapy systems to achieve therapeutic heating of diseased and other tissues. Arrays of ultrasound transducers operating to form a beam of ultrasonic energy cause a conversion of sound to thermal energy in the affected tissue areas or treatment volumes, and a subsequent beneficial rise in the temperature in the treatment volumes. 
As known to those skilled in the art, ultrasonic transducers are constructed and operated to take electrical power and produce ultrasound energy waves from a surface of a transducer element. The nature and extent of this depends on the material used to construct the transducers, transducer geometry, and the electrical input to the transducers. 
Ultrasound array design can be challenging, and improvements to such designs would improve the effectiveness, safety and cost to manufacture of such arrays.  The invention is directed to the air gap between the ultrasound transducer, the circuit board and epoxy pads or points there between, wherein said gas-filled separation has a width determined by said thickness of said epoxy points or pads and a height determined by a distance between adjacent epoxy points or pads, which allows for an improvement of the effectiveness, safety and cost to manufacture (See Background Section of the PGPUB Para 0003-0005). 
For clarity of the record, the claims were interpreted by the Examiner in the following manner with regard to the “height” and “width” of the air gap with regard to the epoxy points or pads:
[AltContent: textbox (epoxy points or pads #620)][AltContent: textbox (Width based on thickness of epoxy points or pads)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Height determined by distance between adjacent epoxy points or pads)][AltContent: textbox (Air gap #640)]
    PNG
    media_image1.png
    583
    859
    media_image1.png
    Greyscale

The prior art fails to teach or suggest:

Claim 1:  “said gas-filled separation having a width determined by said thickness of said epoxy points or pads and a height determined by a distance between adjacent epoxy points or pads” and other intervening limitations.

Below are some examples of the deficiencies of the prior art:
Namerikawa et al. (U.S. Patent 6,231,811 B1) – Namerikawa teaches a ceramic substrate and a sensor element using the ceramic substrate. The ceramic substrate has a flat substrate in which an envelopment space is formed and a porous body disposed so as to cover the envelopment space. The porous body has flexibility and contact-t of the porous body after contact-bonded meet the relation of 0.1t0 ≤ t<t0.  The prior art fails to teach or suggest “said gas-filled separation having a width determined by said thickness of said epoxy points or pads and a height determined by a distance between adjacent epoxy points or pads” and other intervening limitations.

Takeshima et al. (U.S. Patent Application 2011/0092824 A1) – Takeshima teaches a piezoelectric acoustic component includes a diaphragm having a substantially rectangular piezoelectric plate including front and back surfaces, an electrode disposed on the front surface, a substantially rectangular metal plate bonded to the back surface of the substantially rectangular piezoelectric plate directly or via an electrode disposed on the back surface of the substantially rectangular piezoelectric plate, an insulating cap having an upper wall, four side walls extending from the upper, a pair of support members arranged to support the diaphragm at the inside of the two of four sides walls opposed to each other, and a plate shaped substrate having a first electrode section and a second electrode section.  The prior art fails to teach or suggest “said gas-filled separation having a width determined by said thickness of said epoxy points or pads 

Suorsa et al. (U.S. Patent 6,113,546) – Suorsa discloses a catheter systems and imaging assemblies using off-aperture electrical connections for ultrasound transducers. In one embodiment, a catheter includes a transducer connection apparatus comprising a washer having a hole therethrough. A transducer element is at least partially disposed within the washer hole.  The washer, transducer element and matching layer provide an electrical connection between the transducer element and the washer. Signals can be sent to and received from the transducer by establishing an electrical connection with the washer.  The prior art fails to teach or suggest “said gas-filled separation having a width determined by said thickness of said epoxy points or pads and a height determined by a distance between adjacent epoxy points or pads” and other intervening limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HB/
Examiner, Art Unit 3793                 

                               
/Angela M Hoffa/Primary Examiner, Art Unit 3799